PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/541,173
Filing Date: 14 Nov 2014
Appellant(s): Nebinger et al.



__________________
Eric J. Baron
Reg. No. 56,025
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
The claims are ineligible because they recite a judicial exception, and each claim as a whole fails to integrate the exception into a practical application or provide an inventive concept.

First, under Step 2A, Prong One, Appellant asserts that claims 1, 7, and 13 are not directed to abstract ideas and cannot reasonably be asserted as being directed to a mental process in view of the 2019 Guidance because the claims cannot reasonably be performed manually. (Br. 11-12).  Examiner respectfully disagrees since several steps indicated in the rejection can be reasonably performed by mental steps. (Final Rejection, p. 5).  Additionally, at least one limitation recites Certain Methods of Organizing Human Activities (i.e., determining from the data, production forecast year, product unit price, and forecast amount for each product subject to market forecasting).
Second, under Step 2A, Prong Two, Appellant argues that the claims “can improve the way a computer stores and retrieves data in memory.” (Br. 12).  Specifically, the Appellant asserts that the selectively performed data normalization can influence the speed and 

Claims 1, 3, 7, 9, 13, 15, 19, 20 and 24-30 are unpatentable over Orumchian et al. (9,940,374) in view of Connors et al (US 8,386,284) and Katz et al. (US 7,870,012).

First, the Appellant argues that the references fail to disclose relate the data as forecast production data with historical data and a main table of the relational database using a production forecast master record number for each product subject to the market forecasting, wherein the main table comprises a plurality of specific terms identifying each product subject to the market forecasting. (Br. 17).  Specifically, the Appellant implies that the reference teaches “general relationships,” while claim 1 recites “specific relationships.” Id.  In response, Claim 1 requires one to “relate the data,” by associating it to a main table including product information, by using “a production forecast master record number” for each product.  The “production forecast master record number” serves as type of key in the relational database, used to associate tables around a common field as described in the Specification at paragraph [24].  Here, Orumchian describes the same function of a relational database, while not specifying the name of the common field used to create the relationship.   Figure 42 of Orumchian depicts a data structure 4200 that relates forecast production data (i.e., fact data 4210, which represent tables of actual forecast data collected from the system), with a main table (e.g., Ele. 4240, a products and services table (and other main tables), “indicating where the fact came from” (col. 32, lines 1-21).  
Second, the Appellant argues that “Orumchian does not distinguish between different actions based on determining whether the first year of the forecast years is within or not within the user-inputted data ranges.” (Br. 18).  In response, the statement of features not taught at Page 9 of the Final Action, pertains specifically to the process of identifying and filling missing data in the data fields, not to querying a data range, as established in the preceding limitation.  Orumchian performs a query on a dataset over a window of time, but does not find and fill the missing data values (i.e., col. 33, lines 41-55 as indicated on page 9 of the rejection, although a portion of the citation is omitted).  Connors is cited for teaching that discloses the missing features of performing the iterative data imputation process to fill the missing data fields taken over time period t, (col. 6, lines 43-64).  Accordingly, Orumchian discloses querying a dataset to determine whether a time such as a year is within the data range.

Fourth, the Appellant alleges, “With respect to col. 37, lines 50-64 and col. 38, lines 52-66 of Katz, it is respectfully submitted that a production forecast in the wake of a catastrophic event related to a supplier is not reasonably equivalent to summarizing “a production forecast for the one or more products associated with the user-selected market based on determining that a manufacturer for manufacturing the one or more products has been selected”, as recited in claim 1.” (Br. 18).  In response, the Appellant does not provide a reason why the references fail to teach the feature.  Additionally, the scenario alluded to in the argument relates to the system sending the production schedule with possible changes needed in light of a catastrophic event such as discussed in col. 38, line 18 et seq.).
Fifth, the Appellant merely alleges with respect to Katz, displaying data in a graphical format at col. 41, lines 1-14 and col. 9, lines 60-65 is not reasonably equivalent to displaying “a chart illustrating the future opportunity for the user-selected market only if the future opportunity has been identified” (Br. 18).  In response, the Appellant does not provide a reason why the 
Sixth, the Appellant alleges, “Furthermore, it is respectfully submitted that col. 2, line 57 - col. 3, line 26 of Orumchian fails to teach or suggest, “collect, through one or more analytical tools, information from a plurality of sources comprising rationale data corresponding to each forecast line item of the user-selected market, wherein the rationale data provides reasoning behind each forecast.” (Br. 18).  Again, the Appellant provide no reasons why the references fail to teach the feature.  
Finally, the Appellant alleges, “Clicking on items in col. 16, lines 5-62 of Orumchian does not reasonably teach or suggest, “display a link to the rationale data corresponding to each forecast line item for the user-selected market, wherein the link provides access to the rationale data associated with the forecast line item based on a user selection of the link”, as recited in claim 1.”  (Br. 19).  In response, the Appellant provide no reasons why the references fail to teach the feature.  The interface shown at Figures 13-14 depicts product data for an exemplary region, and permits a user to drill down to explore the selected product as shown in Fig. 15.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624

Conferees:

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624   
                                                                                                                                                                                                     
Jerry O’Connor   /GJOC/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.